Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20            PageID.1392     Page 1 of 22



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 GLEN NELSON,

       Plaintiff,                                       Case No. 18-cv-13393
                                                        Hon. Matthew F. Leitman
 v.

 GRAND TRUNK WESTERN
 RAILROAD COMPANY,

       Defendant.
 _______________________________________________________________________/

   OPINION AND ORDER (1) GRANTING IN PART AND DENYING IN PART
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (ECF No. 21); (2)
  DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF No.
   20); and (3) TERMINATING PLAINTIFF’S MOTION IN LIMINE AS MOOT
                              (ECF No. 23)

       Plaintiff Glen Nelson is an engineer for Defendant Grand Trunk Western Railroad

 Company (“Grand Trunk”). On January 11, 2016, Nelson injured his back as he was

 attempting to repair a defective air brake hose on a Grand Trunk train that had come to a

 brief stop during a regularly scheduled trip. In this action, Nelson brings a claim against

 Grand Trunk under the Federal Employers’ Liability Act, 45 U.S.C. § 51 et seq. (the

 “FELA”). Nelson alleges, among other things, that he may recover damages from Grand

 Trunk under FELA because Grand Trunk violated the Federal Safety Appliance Act, 49

 U.S.C. § 20302 (the “FSAA”) and because that violation caused his injuries. (See Am.

 Compl., ECF No. 9.) The parties have now filed cross-motions for summary judgment.

 (See Mots., ECF Nos. 20, 21.) Nelson has also filed a motion in limine to exclude certain

 Grand Trunk employees from testifying as expert witnesses. (See Mot. in Limine, ECF No.

                                             1
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20             PageID.1393     Page 2 of 22



 23.) For the reasons that follow, the Court GRANTS IN PART Nelson’s motion for

 summary judgment, DENIES Grand Trunk’s motion for summary judgment, and

 TERMINATES Nelson’s motion in limine as moot.

                                              I

        The relevant background facts are largely undisputed. Nelson began working for

 Grand Trunk as a maintenance worker in 1989. (See Nelson Dep. at 12, ECF No. 22-3,

 PageID.234.) On January 11, 2016, Nelson was working as an engineer on train number

 L57361. (See id. at 38, PageID.260.) Train L57361 is a “local puller.” (Id.) On January

 11th, Train L57361’s route began at Grand Trunk’s Flat Rock Yard and ended at Ford

 Yard. (See id.; see also id. at 99-101, PageID.321-323.) Train L57361 initially included

 11 railcars. (See id.) Railcar CSXT 180589 was located directly behind the locomotive.

 (See id. at 63-65, PageID.285-287.)

        Before Train L57361 left the Flat Rock Yard, Nelson inspected the locomotive, and

 train conductor Thomas Simpson, Jr. (or another Grand Trunk maintenance employee)

 inspected the railcars. (See id. at 45-47, PageID.267-269.) If the inspections had revealed

 that something was “wrong” with the locomotive or the railcars, Train L57361 would not

 have departed the yard. (Id. at 47, PageID.269.) Instead, Nelson and his colleagues “would

 have sent the [broken] car out or we would have fixed it right there.” (Id.) The record does

 not contain any evidence that Nelson, Simpson, or any other Grand Trunk employee found

 any problem with the locomotive or railcars before Train L57361 left the Flat Rock Yard.

        Train L57361 and its 11 railcars left the Flat Rock Yard at approximately 6:11 p.m.

 (See id. at 48, PageID.270.) The train thereafter stopped at “Control Point Rodney” in

                                              2
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20              PageID.1394      Page 3 of 22



 order to pick up 10 additional railcars. (See id. at 50, PageID.272.) These additional cars

 were located on a sidetrack known as the “Fence Track.” (Id. at 50-51, PageID.272-273.)

 When TrainL57361 first arrived at Control Point Rodney, it “dropp[ed]” its original 11

 railcars on the “main track at Rodney.” 1 (Id. at 54, PageID.276; Department of

 Transportation “Railroad Employee Injury and/or Illness Record” Form, ECF No. 22-5,

 PageID.567.) The crew then drove the locomotive to the Fence Track, connected the

 locomotive to the 10 additional railcars, and returned to the main track in order to reconnect

 the initial 11 railcars that had been dropped on that track. (See Nelson Dep. at 61, ECF No.

 22-3, PageID.283.)

        Upon returning to the main track, the crew successfully reattached the original 11

 railcars to the locomotive. (See id.) However, conductor Simpson discovered a problem

 with the air brake hose on Railcar CSXT 180589, one of the original 11 railcars from the

 Flat Rock Yard. (See id. at 63, PageID.285.) The air hose is a part that “allows the air to

 run through the train from the locomotive through the cars to allow the train to brake, apply



 1
   Nelson testified that he could not remember if his crew left the original 11 railcars
 on the “main” track at Control Point Rodney or on another track known as the
 “industrial” track. (Nelson Dep. at 54-55, ECF No. 22-3, PageID.276-277.) At the
 time of the incident, Dean Macki, Grand Trunk’s “Assistant Superintendent,”
 completed a Department of Transportation “Railroad Employee Injury and/or Illness
 Record” form. (See ECF No. 22-5, PageID.567-568.) Macki wrote on that form that
 the “specific site” where the “accident/incident[] occurred” was the “main track at
 Rodney.” (Id., PageID.567.) Macki testified that the information that he included
 on the form came from Grand Trunk employee Jason Sukup. (See Macki Dep. at 14,
 ECF No. 22-5, PageID.533.) Thus, the information on that form is an admission of
 a party-opponent and is admissible against Grand Trunk pursuant to Federal Rule of
 Evidence 801(d)(2).
                                               3
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20               PageID.1395      Page 4 of 22



 brakes, [and] release [the] brakes. [I]t’s essential to the air brake system throughout the

 train.” (Macki Dep. at 19, ECF No. 22-5, PageID.538.) Without a working air hose and

 air brake, the train would not be able to move. (See Nelson Dep. at 62, 101, ECF 22-3,

 PageID.284, 323.)

         Simpson determined that the air hose was “broken” and needed to be replaced.

 (Simpson Statement, ECF No. 22-8, PageID.675; Macki Dep. at 15, ECF No. 22-5,

 PageID.534; See also Nelson Dep. at 67, ECF No. 22-3, PageID.289, describing the

 “broken” air hose as “defective”). 2 Simpson then radioed Nelson and asked Nelson to

 bring him a wrench and a replacement air hose. (See Nelson Dep. at 65-66, ECF No. 22-3,

 PageID.287-288.) Nelson “g[o]t the air hose and the wrench … and [] walked down and

 gave [them] to [Simpson].” (Id. at 66, PageID.288.) Simpson tried to remove the defective

 air hose from the railcar, but he could not get the hose to budge. (See id. at 76, PageID.298.)

        Nelson then tried to remove the air hose. (See id.) Nelson “squatted down” and

 tugged on the hose to “see if it would move,” but it did not. (Id. at 78, PageID.300.) When

 Nelson tried to remove the hose, he felt “a pain” in his back and “then when [he] stood up

 [he] had a whole lot of pain” in his back. (Id. at 79, PageID.301.) Nelson said the pain felt

 like “someone was literally stabbing [him] in the back and turning [it].” (Id. at 80,

 PageID.302.)



 2
  See also Dep. of Kevin Ridenauer, Grand Trunk car inspector, at 20, ECF No. 22-
 9, PageID.697 (confirming that the air brake hose on Railcar CSXT 180589 was
 “defective”); Dep. of William Grandberry, Grand Trunk mechanical supervisor, at
 16, ECF No. 22-7, PageID.657 (testifying that if an air hose is broken, it is
 “defective”).
                                               4
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20              PageID.1396      Page 5 of 22



        Because Simpson and Nelson were unable remove the defective air hose, Simpson

 called for a “carman” to assist. (Id. at 81, 90, PageID.303, 312.) A carman was dispatched

 to Control Point Rodney and removed the defective air hose with a blowtorch. (See id. at

 81-83, PageID.303-305.) The carman then replaced the defective air hose. (See id. at 99,

 PageID.321.) Train L57361 thereafter left Control Point Rodney with its 21 railcars (the

 original 11 from Flat Rock and the additional 10 that it picked up at Control Point Rodney)

 and headed toward its final destination at Ford Yard. (See id. at 97-98, PageID.319-320.)

 Once the train arrived at Ford Yard, Nelson exited the train and was taken to a nearby

 hospital for evaluation. (See id. at 101, PageID.323.) Nelson says that a result of the injury

 he suffered on January 11, he continues to suffer from serious and debilitating back pain.

                                               II

        Nelson filed this action against Grand Trunk on October 31, 2018. (See Compl.,

 ECF No. 1.) He thereafter filed an Amended Complaint. (See Am. Compl., ECF No. 9.)

 In the Amended Complaint, Nelson seeks damages “pursuant to the provisions of” FELA.

 (Id. at ¶1, PageID.29.) And he alleges that Grand Trunk is liable under FELA because,

 among other things, Grand Trunk violated the FSAA. 3 (See id. at PageID.31.)

        The parties filed cross-motions for summary judgment on February 27 and February

 28, 2020. (See Grand Trunk Mot., ECF No. 20; Nelson Mot., ECF No. 21.) Nelson also



 3
  Nelson pleaded Grand Trunk’s alleged violation of the FSAA as a separate cause
 of action. (See Am. Compl., ECF No. 9 at PageID.31.) But the FSAA “does not
 purport to confer any right of action upon injured employees.” Urie v. Thompson,
 337 U.S. 163, 189 (1949). Instead, as described below, a violation of the FSAA
 establishes the negligence element of a FELA claim.
                                               5
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20             PageID.1397      Page 6 of 22



 filed a motion to exclude the expert testimony of several of Grand Trunk employees on the

 basis that Grand Trunk failed to properly disclose the employees as experts. (See Mot. in

 Limine, ECF No. 23.) The Court held a hearing on the summary judgment motions on

 June 17, 2020, and the Court concludes that it may resolve the motion in limine without a

 hearing. See E.D. Mich. Local Rule 7.1(f)(2).

                                              III

        A movant is entitled to summary judgment when it “shows that there is no genuine

 dispute as to any material fact.” SEC v. Sierra Brokerage Servs., Inc., 712 F.3d 321, 326–

 27 (6th Cir. 2013) (citing Fed. R. Civ. P. 56(a)). When reviewing the record, “the court

 must view the evidence in the light most favorable to the non-moving party and draw all

 reasonable inferences in its favor.” Id. (quoting Tysinger v. Police Dep’t of City of

 Zanesville, 463 F.3d 569, 572 (6th Cir. 2006)). “The mere existence of a scintilla of

 evidence in support of the [non-moving party’s] position will be insufficient; there must be

 evidence on which the jury could reasonably find for [that party].” Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 252 (1986). Summary judgment is not appropriate when “the

 evidence presents a sufficient disagreement to require submission to a jury.” Id. at 251–52.

 Indeed, “[c]redibility determinations, the weighing of the evidence, and the drafting of

 legitimate inferences from the facts are jury functions, not those of a judge.” Id. at 255.

                                              IV

                                              A

        The FELA is “a remedial and humanitarian statute ... enacted by Congress to afford

 relief to employees from injury incurred in the railway industry.” Hardyman v. Norfolk &

                                              6
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20                PageID.1398       Page 7 of 22



 Western Railway Co., 243 F.3d 255, 258 (6th Cir. 2001). In relevant part, the FELA

 provides that:

                  Every common carrier by railroad while engaging in
                  commerce ... shall be liable in damages to any person suffering
                  injury while he is employed by such carrier in such commerce
                  ... for such injury or death resulting in whole or in part from
                  the negligence of any of the officers, agents, or employees of
                  such carrier, or by reason of any defect or insufficiency, due to
                  its negligence, in its cars, engines, appliances, machinery,
                  track, roadbed, works, boats, wharves, or other equipment.

 45 U.S.C. § 51. “In order to present a prima facie case under FELA, [a Grand Trunk

 employee] must prove that: (1) he was injured within the scope of his employment; (2) his

 employment was in furtherance of Grand Trunk’s interstate transportation business; (3)

 that Grand Trunk was negligent; and (4) that Grand Trunk’s negligence played some part

 in causing the injury for which he seeks compensation under FELA.” Van Gorder v. Grand

 Trunk Western R.R., Inc., 509 F.3d 265, 269 (6th Cir. 2007).

        The first two elements of Nelson’s FELA claim are not disputed in the cross-

 motions for summary judgment. The only elements at issue in those motions are Grand

 Trunk’s alleged negligence and whether the alleged negligence caused Nelson’s injury.

                                                 B

        The Court begins with the negligence element of Nelson’s FELA claim. Nelson

 may satisfy that element in one of two ways. First, he may “prove the traditional common

 law elements of negligence.” Id. (quoting Adams v. CSX Transportation, Inc., 899 F.2d

 536, 539 (6th Cir. 1990)). Second, he may prove that Grand Trunk violated the FSAA. In

 fact, “a violation of the [FSAA], without more, is sufficient to establish employer


                                                 7
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20              PageID.1399      Page 8 of 22



 negligence under FELA.” Toth v. Grand Trunk R.R., 306 F.3d 335, 351 (6th Cir. 2002).

 See also Marshall v. Grand Trunk Western R.R. Co., 850 F.Supp.2d 686, 696 (W.D. Mich.

 2011) (explaining that a plaintiff “may establish the third element of FELA liability—

 negligence—as a matter of law if he proves that the railroad company violated [the

 FSAA]”).

                                               1

        Nelson argues that he has established Grand Trunk’s negligence as a matter of law

 by proving that Grand Trunk violated the FSAA. The Court agrees.

        “The FSAA imposes an absolute duty on railroads to provide and maintain certain

 safety appliances, including power braking systems.” Richards v. Consolidated Rail Corp.,

 330 F.3d 428, 432 (6th Cir. 2003). To prove a violation of the FSAA, a plaintiff must

 establish that an appliance within the scope of the Act “fail[ed] to function, when operated

 with due care, in the normal, nature and usual manner.” Myers v. Reading Co., 331 U.S.

 477, 483 (1947). In addition, the plaintiff must show that the train or railcar was “in use”

 at the time of the injury. Rogers v. Norfolk Southern Ry. Co., 126 F. App’x 694, 696 (6th

 Cir. 2005). Indeed, “[it] has long been established that the provisions of FSAA only apply

 to trains and railcars that are actually ‘in use.’” Id. (quoting Brady v. Terminal R.R. Ass’n,

 303 U.S. 10, 13 (1938)). “The determination of when a train or railcar is ‘in use’ under the




                                               8
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20                PageID.1400      Page 9 of 22



 FSAA is a question of law for the court.” 4 Rogers v. Norfolk Southern Ry.Co., 2015 WL

 4191147, at *3 (N.D. Ohio July 10, 2015).

        Here, the parties do not dispute that the air brake hose at issue (1) is a train appliance

 that comes within the scope of the FSSA and (2) was defective. Thus, the only live dispute

 with respect to whether Grand Trunk violated the FSAA is whether Train L57361 was “in

 use” at the time Nelson suffered his back injury. Nelson asserts that the train was in use;

 Grand Trunk insists that it was not. The Court agrees with Nelson.

        “Determining whether a locomotive is ‘in use’ is not always a fairly straightforward

 exercise.” Stierwalt v. CSX Transportation, Inc., 2007 WL 3046456, at *4 (N.D. Ohio Oct.

 16, 2007) (internal quotation marks omitted). “To be sure, a locomotive pulling a train on

 a main line is ‘in use,’ and a locomotive in a repair shop for servicing is not ‘in use.’” Id.

 But, where, as here, “a locomotive is in transition from one status to another[, t]here is no

 bright line separating ‘use’ from ‘non-use.’” Id. While the Sixth Circuit has decided a

 number of cases involving the “in use” provision of the FSAA, that court has not yet

 established a “methodology” to guide the “in use” analysis. Rogers, 2015 WL 4191147, at

 *3. See also Hinkle v. Norfolk Southern Ry. Co., 2006 WL 3783521, at *3 (S.D. Ohio. Dec.

 21, 2006) (observing that “the Sixth Circuit has not addressed what the correct ‘in use’

 analysis is, [and] there is no controlling ‘in use’ decision.”)




 4
   At the hearing on the summary judgment motions, counsel for both parties agreed
 that there were no questions of fact that needed to be resolved by a jury before the
 Court could rule on the “in use” dispute.
                                                9
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20            PageID.1401      Page 10 of 22



        District courts in this Circuit have applied a “totality-of-the-circumstances” test to

 determine whether a train is “in use.” Hinkle, 2006 WL 3783521, at *3. “Under this

 approach, “the primary factors [considered] are where the train was located at the time of

 the accident and the activity of the injured party.” Id. The Court joins the other district

 courts in this Circuit that have applied the totality-of-the-circumstances approach.

        Under that test, Train L57361 was “in use” at the time of Nelson’s injury. As

 described above, when Nelson injured his back, Train L57361 had passed its pre-departure

 inspection, left the Flat Rock Yard on its regularly scheduled route, connected with an

 additional 10 railcars at Control Point Rodney, and was preparing to continue on its journey

 to its final destination at Ford Yard. In addition, when Nelson suffered his back injury,

 Train L57361 was located on the “main” track at Control Point Rodney. 5 Moreover, at the

 moment of injury, Nelson was working in his role as engineer, trying to prepare Train

 L57361 to continue on its regularly scheduled journey as soon as the repair was made.

 Simply put, Nelson’s injury occurred during a brief stop in the middle of Train L57361’s

 regularly scheduled trip from the Flat Rock Yard to the Ford Yard.             Under these

 circumstances, Train L57361 was “in use” at the time Nelson injured back.




 5
   As explained in footnote one above, Nelson could not remember whether Train
 L57361 was located on the “main” track at Control Point Rodney or if it was located
 on the “industrial” track. However, Grand Trunk’s employees, and the “Railroad
 Employee Injury and/or Illness Record” form completed after the accident by Grand
 Trunk Assistant Superintendent Dean Mackie, confirmed that Nelson was injured
 while trying to repair the defective air brake hose on the “main track at Rodney.”
 (ECF No. 22-5, PageID.567.)
                                              10
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20             PageID.1402      Page 11 of 22



        Under similar – though admittedly not identical – circumstances, a district court in

 this Circuit reached the same conclusion. In Stierwalt, supra, the “plaintiff was assigned

 by defendant to work as a conductor on a crew transporting train Q377 from Crestline,

 Ohio, to Indianapolis, Indiana.” Stierwalt, 2007 WL 3046456, at *1. “While en route to

 Crestline, the lead locomotive encountered a problem.” Id. The plaintiff informed the

 defendant of the defect, and defendant instructed plaintiff to stop at the Marion Equipment

 Depot so that plaintiff’s crew could “switch out the lead locomotive for the third

 locomotive in their four locomotive consist.” Id. “The train proceeded to Marion. On

 arrival, [the plaintiff] dismounted the lead locomotive to assist with separating the third

 and fourth units to replace the lead unit. She was injured when, on being startled by a blast

 of air from a pressurized air hose, she fell backwards on the ballast.” Id. at *2. She later

 sued the defendant under the Locomotive Inspection Act (the “LIA”), which “imposes

 strict liability on railroad carriers for violations of its safety standards.” 6 Id. at *3. On

 summary judgment, the court concluded that the train was “in use” at the time the plaintiff

 suffered her back injury:



 6
   As counsel for Grand Trunk acknowledged at the hearing on the summary
 judgment motions, the LIA is a precursor to the FSAA and is instructive when
 determining whether a train is “in use” under that statute. See, e.g., Bearfield v. Soo
 Line Railroad Co., 2008 WL 268587, at *3 n.2 (D. N.D. Jan. 29, 2008) (“The ‘in use’
 language in the FSAA is identical to the language in the LIA, and the courts have
 applied case law interchangeably”); Underhill v. CSX Transp., Inc., 2006 WL
 1128619, at *2 (N.D. Ind. Apr. 24, 2006) (“When determining whether a vehicle
 was in use [under the FSAA], courts often look to interpretation of an identical
 ‘in use’ requirement in a similar statute, the Federal Boiler Inspection Act, which
 was recodified in 1994 as the Locomotive Inspection Act, at 49 U.S.C. § 20701”).
                                              11
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20            PageID.1403       Page 12 of 22



               Not having found a case involving a locomotive that has
               broken down while underway and been moved to a point at
               which it was to be set out for repair, I conclude that the
               locomotive in this case was “in use” under the LIA. It had been
               released for, and had been in service until the
               breakdown. Cf. Trinidad v. Southern Pac. Transp. Co., 949
               F.2d 187, 189 (5th Cir.1991) (where locomotive has not
               completed inspection, it is not “in use”). Though not itself
               running, it remained coupled to a train that was headed for its
               final destination, and would continue toward that destination
               once the inoperable locomotive was set out.

               The LIA is a safety measure and the ultimate goal is to protect
               railroad workers from injury and death. Matson v. Burlington
               N.Santa Fe R.R., 240 F.3d 1233, 1235 (10th Cir.2001).
               Remedial statutes are to be construed liberally to fulfill their
               purposes, see Lilly v. Grand Trunk Western R.R. Co., 317 U.S.
               481, 486 (1943), and this can best be accomplished by finding
               that the locomotive in this case was in use at the time of
               plaintiff’s accident. Accordingly, I find that the LIA is
               applicable to the instant case.

 Id. at ** 4-5. As in Stierwalt, Train L57361 here “had been released for, and had been in

 service until the breakdown.” Id. at *4. And, it “continue[d] toward [its final] destination

 once the inoperable” air brake hose was replaced. Id. Thus, Train L57361 was “in use” at

 the time of Nelson’s back injury.

        For all of these reasons, Nelson has established that Grand Trunk violated the

 FSAA. He has therefore satisfied the negligence requirement of his FELA claim.

                                              2

        Grand Trunk counters that two published Sixth Circuit decisions – Sherry v.

 Baltimore & O.R. Co., 30 F.2d 487 (6th Cir. 1929) and Erskine v. Consolidated Rail Corp.,

 814 F.2d 266 (6th Cir. 1987) – compel the conclusion that Train L57361 was not “in use”



                                             12
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20            PageID.1404       Page 13 of 22



 when Nelson suffered his back injury. The Court disagrees with Grand Trunk’s contention

 that those decisions control here.

        In Sherry, a defective railcar “had been placed upon one of the ladder tracks in the

 general yard, cut from the train, and reported to plaintiff as having a defective brake.”

 Sherry, 30 F.2d at 488. The plaintiff, an inspector and repairman, “went to the car, found

 that it had a badly bent brake staff, and, in order to determine whether the brake was

 operative notwithstanding this defect, mounted to the top of the car and attempted to apply

 the brake.” Id. When the plaintiff mounted the top of the car, “the brake staff broke,

 throwing him from the car.” Id. Plaintiff suffered injuries and alleged that his employer

 violated the FSAA. The district court dismissed plaintiff’s complaint and the Sixth Circuit

 affirmed. The Sixth Circuit concluded that the railcar was not “in use within the meaning

 of the [FSAA]”:

               In the instant case the defective car was not being hauled or
               used by the defendant, except in that it was stored temporarily
               upon one of the ladder tracks. It had been withdrawn from use
               for the very purpose of undergoing repair. No movement was
               immediately contemplated, and no action of setting the brakes
               was necessary, save as incident to inspection and repair. In
               Chicago G.W.R.R. Co. v. Schendel, cited supra in the note, the
               car was being placed upon a siding for the purpose of
               withdrawing it from use, but the Supreme Court specifically
               states that the use, movement, or hauling of the defective car,
               within the meaning of the statute, had not ended at the time of
               the accident. In Texas & Pacific Ry. v. Rigsby, 241 U.S. 33,
               42, 36 S.Ct. 482, 60 L.Ed. 874, the Supreme Court also refers
               to the question of use, and, as pointed out in the McCalmont
               Case (page 739), this decision must be interpreted as based
               upon the theory that the taking of ‘bad order’ cars to the shops
               for repair is a ‘part of the unitary journey of the car from the
               point of first discovery to the precise point of actual repair,’
               and therefore within the provision for continuance of civil

                                             13
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20             PageID.1405      Page 14 of 22



               liability under 45 U.S.C. § 13 (45 USCA § 13). In none of the
               cases cited was liability held to attach after withdrawal from
               service had been completed and during the course of repair.

                                             [….]

               The defectively equipped car not having been in use within the
               meaning of the Safety Appliance Act, at the time of injury to
               the plaintiff, the verdict was properly directed for the
               defendant, and the judgment rendered thereon is affirmed.

 Id. at 489. Grand Trunk says that “[t]his case falls squarely into the Sixth Circuit’s

 reasoning in Sherry because [Railcar] CSXT 180589 had effectively been ‘withdrawn from

 use for the very purpose of undergoing repair. No movement was immediately

 contemplated, and no action of setting the brakes was necessary, save as incident to

 inspection and repair.’” (Grand Trunk Mot., ECF No. 20, PageID.97, quoting Sherry, 30

 F.2d at 489.) The Court disagrees.

        Sherry is materially distinguishable from this case. In Sherry, the defective railcar

 was moved for repair from the main line to a side “ladder track,” “no movement was

 immediately contemplated,” and the plaintiff who was injured was a repairman whose job

 it was to repair the broken car. Here, in sharp contrast, Train L57361 was on the “main

 line at Rodney” and had not been “cut from the train” nor taken to a sidetrack for repair.

 Moreover, movement of Train L57361 was “immediately contemplated” at the time of

 Nelson’s injury. Indeed, the whole point of the repair that Nelson was attempting to make

 was to enable the train to resume its trip to Ford Yard as soon as possible – and the train in

 fact promptly resumed its journey once the repair was complete. For these reasons, Sherry

 does not control.


                                              14
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20             PageID.1406       Page 15 of 22



        In Erskine, the plaintiff was “was working on a caboose with an angle cock that was

 allegedly defective. Later that day, in preparation for a switching operation, plaintiff

 attempted to release the air in the brake system by turning the angle cock. He testified that,

 because the angle cock was stiff, he had to use excessive force to loosen it. Consequently,

 the air was released too quickly, and plaintiff could not control the air hose attached to the

 angle cock. The metal end of the hose hit him in the jaw, causing extensive injury.” Erskine,

 814 F.2d at 267. The plaintiff subsequently filed a personal injury suit under the FELA

 and attempted to establish the railroad’s negligence by proving a violation of the FSAA.

 See id. At trial, the district court “refused to submit plaintiff’s claim under the [FSAA] to

 the jury because it found that the type of accident in which plaintiff was injured is not

 encompassed by the Act.” Id. at 268-69. The Sixth Circuit affirmed. It held that because

 the train was involved in a switching operation, and was not moving at the time of

 plaintiff’s injury, the train was not “in use” pursuant to the FSAA:

               In the present case, the district court concluded that the [FSAA]
               was inapplicable because the air brake provisions only cover
               train movements and not switching movements. The
               uncontroverted evidence produced at trial established that the
               locomotive was not attached to the train at the time of
               plaintiff’s injury and thus a switching movement was involved.

               The district court’s opinion is entirely consistent with the
               Supreme Court’s interpretation of the air brake provisions. The
               Court has considered the provisions on several occasions, and
               each time the Court recognized that the air brake provisions are
               designed to cover defects which prevent the brakes from
               effectively controlling movement of the train. The Court has
               noted that

                   History showed that hundreds of workers had been
                   injured or killed by the stopping of unbraked cars, by

                                              15
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20         PageID.1407       Page 16 of 22



                the operation of hand brakes, and by the use of hand
                couplers. This history, well known to Congress, was the
                primary purpose behind the legislation.

             United States v. Seaboard Air Line R.R., 361 U.S. 78, 82–83,
             80 S.Ct. 12, 15–16, 4 L.Ed.2d 25 (1959) (footnote omitted).

             In United States v. Erie R.R., 237 U.S. 402, 35 S.Ct. 621, 59
             L.Ed. 1019 (1915), the Court held that switching operations are
             not covered by the Act. Id. at 408, 35 S.Ct. at 624. However,
             the movement of trains over mainline tracks is within the
             purview of the Act because in the course of such movements
             the trains are “exposed to hazards which made it essential that
             appliances be at hand for readily and quickly checking or
             controlling their movements.” Id. at 408, 35 S.Ct. at 624.

                                          [….]

             Subsequent decisions have emphasized that the Act applies
             only when the train is engaged in movement as a
             train. See Louisville & Jeffersonville Bridge Co. v. United
             States, 249 U.S. 534, 39 S.Ct. 355, 63 L.Ed. 757
             (1919); United States v. Seaboard Air Line R.R., 361 U.S. 78,
             80 S.Ct. 12, 4 L.Ed.2d 25 (1959). “A moving locomotive with
             cars attached is without the [brake] provision of the act only
             when it is not a train; as where the operation is that of
             switching, classifying and assembling cars within railroad
             yards for the purpose of making up trains.” United States v.
             Northern Pacific Ry., 254 U.S. 251, 254–55, 41 S.Ct. 101, 102,
             65 L.Ed. 249 (1920) (emphasis in original).

                                          [….]

             Once again, the violation existed because the brakes failed to
             effectively control the motion of the train. See Kraemer v.
             Chicago & N.W. Ry., 148 Minn. 310, 181 N.W. 847
             (1921) (plaintiff relieved from burden of establishing
             negligence when decedent’s death occurred in the course of a
             train movement and as a result of the failure of the air brakes
             to control the movement of the train); La Mere v. Railway
             Transfer Co., 125 Minn. 159, 145 N.W. 1068
             (1914) (employee relieved from burden of establishing


                                           16
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20               PageID.1408      Page 17 of 22



               negligence when injury was caused by violation of the
               [FSAA]).

                                              [….]

               The clear import of these decisions is that the Act applies only
               to train movements and that it was designed to insure that trains
               stop effectively. We agree with the district court that the
               [FSAA] does not apply to the instant case. The uncontroverted
               evidence establishes that the train was involved in a switching
               movement when the injury occurred. Moreover, the injury did
               not result from a failure of the air brakes to effectively control
               the movement of the train. Accordingly, we conclude that the
               district court did not err in directing a verdict on this issue.

 Id. at 269-270. Grand Trunk insists that “the Erskine Court held that the FSAA applies

 only to train movements,” and it says that because Train L57361 was not moving (and no

 “movement [was] imminent”), Nelson cannot possibly prove a violation of the FSAA.

 (Grand Trunk Mot., ECF No. 20, PageID.98.)

        Grand Trunk’s argument is a serious one, and its reliance on Erskine is

 understandable. Erskine does state that the FSAA “applies only to train movements,” and

 that the Act applies to injuries caused by defective air brakes only where the injury

 “result[s] from the failure of the air brakes to effectively control the movement of the train.”

 Erskine, 814 F.2d at 270 (emphasis added). And other district courts have likewise read

 Erksine to hold that the FSAA applies to an injury caused by air defective brakes only

 where the train was moving at the time of the injury. See Allen v. Soo Line R. Co., 2001

 WL 1222183, at *4 (S.D. Ind. Apr. 4, 2011) (citing Erskine for the proposition that “the

 statutory reach of the air brake provision – the ability of the locomotive engineer to control

 the speed or movement of the train – is not implicated when a train is safely stopped and


                                               17
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20               PageID.1409       Page 18 of 22



 not in motion”); McGowan v. Wisconsin Central Ltd., 2005 WL 2077355, at *5 (E.D. Wis.

 Aug. 26, 2005) (“Interpreted broadly, Erskine holds that the [FSAA] is inapplicable if …

 the plaintiff’s injury did not result from a failure of the air brakes to effectively control the

 movement of the train.”).

        But the Court concludes that Erskine does not control here for two reasons. First,

 to the extent that Erskine holds that a train must be moving in order to be “in use” or that

 a plaintiff must show that his injury “result[ed] from the failure of the air brakes to

 effectively control the movement of the train,” Erskine squarely conflicts with the United

 States Supreme Court’s decision in Brady, supra. In Brady, the plaintiff was injured when

 he was inspecting cars on a receiving track, and he sought damages under the FSAA. “The

 first question” the Supreme Court confronted was “whether the car can be said to have been

 in use by the respondent at the time in question.” Brady, 303 U.S. at 13. Even though the

 car was not moving at the time of plaintiff’s injury, the Supreme Court nonetheless held

 that the car was “in use”:

               The ‘use, movement or hauling of the defective car,’ within the
               meaning of the statute, had not ended when petitioner sustained
               his injuries. The car had been brought into the yard at Granite
               City and placed on a receiving track temporarily pending the
               continuance of transportation. If not found to be defective, it
               would proceed to destination; if found defective, it would be
               subject to removal for repairs. It is not a case where a defective
               car has reached a place of repair. The car in this instance had
               not been withdrawn from use. The car was still in use, though
               motionless. In view of that use, either the Terminal Association
               or the Wabash was subject to the obligation imposed by the
               statute.




                                                18
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20             PageID.1410      Page 19 of 22



 Id. (emphasis added; internal citations omitted). Because Brady squarely holds that a train

 may be “in use” under the FSAA even “though motionless,” this Court may not follow the

 statement in Erskine that a train is “in use” only when moving. 7

        Second, Erskine is distinguishable on its facts. The train in Erskine was involved

 in a “switching operation.” During a “switching operation,” a crew “classif[ies] and

 assembl[es] cars within railroad yards for the purpose of making up trains.” Erskine, 814

 F.2d at 270.     Here, as counsel for Grand Trunk conceded during the hearing on the

 summary judgment motions, Train L57361 was not involved in a “switching operation” at

 the time of Nelson’s injury. Instead, at the time of Nelson’s injury, Train L57361 was in

 the middle of its scheduled route and was set to resume movement as soon as reasonably

 possible after the defective air brake hose was repaired. Given these key differences

 between Erskine and this case, Erskine does not control here.

        For all of these reasons, neither Sherry nor Erskine alters the Court’s conclusion that

 Grand Trunk violated the FSAA. 8 And because Nelson has proved that Grand Trunk


 7
   Importantly, there is no indication in Erskine that the parties informed the Court
 about Brady. The Sixth Circuit did not attempt to reconcile Brady with its
 interpretation of the “in use” requirement. Thus, Erskine is not binding on this Court
 as an authoritative interpretation of Brady.
 8
    Grand Trunk also cites Steer v. Burlington Northern, Inc., 720 F.2d 975 (8th Cir.
 1983), and Phillips v. CSX Transp. Inc., 190 F.2d 285 (4th Cir. 1999), in support of
 its contention that Train L57361 was not “in use” at the time of Nelson’s injury. But
 both of those decisions are materially distinguishable. In Steer, the court held that a
 locomotive was not “in use” where, at the time of the plaintiff’s injury, it “had been
 taken to the ‘Asparagus Patch,’ a place for removal of locomotives and their repair.”
 Id. Here, as explained in detail above, Train L57361 was in the middle of its
 scheduled route and on a main track at the time of Nelson’s injury. In Phillips, the
 court concluded that the train was not “in use” at the time of the plaintiff’s injury
                                              19
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20           PageID.1411     Page 20 of 22



 violated the FSAA, he has established the negligence element of his FELA claim as a

 matter of law.

                                                  C

        The Court next turns to the causation element of Nelson’s FELA claim. Nelson

 does not focus much on this element in his motion. Near the end of the motion, Nelson

 argues that “[i]t is clear from the depositions of the Plaintiff, the depositions of [Grand

 Trunk’s employees], and the exhibits of the defective air brake hose at issue on Car CSXT

 180589, that … [Grand Trunk’s violation of the FSAA] caused, in whole or in part,

 [Nelson’s] injuries.” (Nelson Mot., ECF No. 21, PageID.195-196.) But there is at least

 some indication in the record that Nelson had a pre-existing back injury at the time of the

 incident in question here (see independent medical examination report, ECF No. 22-11),

 and the Court is not yet persuaded that Nelson has established as a matter of law that the

 incident here caused his claimed injuries. Accordingly, the causation element of Nelson’s

 FELA claim must be submitted to a jury.




 because the injury occurred “at the end of the switching process.” But, again,
 Nelson’s injury here occurred mid-route, not during a switching maneuver. Thus,
 Phillips is inapplicable. Finally, Grand Trunk argues that in LeDure v. Union Pacific
 R.R. Co., --- F.3d ---, 2020 WL 3263897 (7th Cir. June 17, 2020), the Seventh Circuit
 recently recognized that “that a piece of equipment is clearly not ‘in use’ when it is
 undergoing repair.” (Grand Trunk Supp. Br., ECF No. 35, PageID.1358.) But the
 facts of LeDure are unlike those here. In LeDure, when the plaintiff was injured, the
 train at issue was “on a sidetrack” and was not in the midst of a regularly scheduled
 trip. LeDure, 2020 WL 3263897, at *1. LeDure therefore says little about how the
 Court should resolve this case.
                                             20
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20              PageID.1412      Page 21 of 22



                                               V

        Finally, the Court addresses Nelson’s motion in limine to exclude Grand Trunk from

 calling certain of its employees as expert witnesses at trial. (See Mot. in Limine, ECF No.

 23.) In that motion, Nelson argues that Grand Trunk did not properly and timely disclose

 that it would be calling the identified employees as experts. (See id.)

        Grand Trunk seeks to call these witnesses “to offer opinion testimony regarding the

 operation of the airbrake system on trains and train cars, the inspection of the same, the

 repair options that were available to Mr. Nelson and Mr. Simpson on the night of the

 alleged incident, the CN Life Rules, and his understanding of the same.” (Expert

 Disclosures, ECF No. 24-5, PageID.891-92.)           But opinion testimony regarding the

 operation of the airbrake system and the repair options available to Nelson are not relevant

 to the issues that will be presented at trial. 9 Accordingly, the Court will terminate Nelson’s

 motion in limine as moot.

                                               VI

        For all of the reasons stated above, IT IS HEREBY ORDERED that:

     • Nelson’s motion for summary judgment (ECF No. 21) is GRANTED IN PART.

        Nelson has established that he is entitled to judgment as matter of law in his favor



 9
   Since Nelson has established that Grand Trunk violated the FSAA, his alleged
 contributory negligence – in failing to use an alternative means of repair – is
 irrelevant. See Urie, 337 U.S. at 188 (explaining the FELA “bar[s] pleadings of,
 respectively, contributory negligence and assumption of risk in any case where the
 violation by such common carrier of any statute enacted for the safety of employees
 contributed to the injury or death of such employee”) (internal quotation marks
 omitted).
                                               21
Case 4:18-cv-13393-MFL-DRG ECF No. 37 filed 06/25/20           PageID.1413        Page 22 of 22



       on the negligence element of his FELA claim. The motion is DENIED in all other

       respects;

    • Nelson’s motion in limine (ECF No. 23) is TERMINATED AS MOOT; and

    • Grand Trunk’s motion for summary judgment (ECF No. 20) is DENIED.

       This action will be set for trial on all of the elements of Nelson’s FELA claim other

    than negligence and on the question of damages. Prior to the trial, the Court will refer

    this action for a settlement conference with the assigned Magistrate Judge.

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE
 Dated: June 25, 2020


        I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on June 25, 2020, by electronic means and/or ordinary mail.

                                          s/ Holly A. Monda
                                          Case Manager
                                          (810) 341-9764




                                            22
